DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Asano [WO 2012059503 A1.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe et al. [US 6,401,518 B1] in view of Asano [WO 2012059503 A1] and further in view of Fenton [US 2017/00168034.]
O’Keefe et al. discloses a transformer [10], comprising:
- a tank [11] for housing at least one coil winding [14], and an insulating fluid 50];
- a radiator [18] for receiving the insulating fluid from the tank, the radiator including fins for cooling the insulating fluid and at least one of a conduit [25] and a header [20a, 20b] for receiving the cooled insulating fluid from the radiator, wherein the at least one of the conduit and the header includes a port for measurement access to the insulating fluid therein [80, figure 2]; and
- a sensor for measuring properties of the insulating fluid through the port [col 2, lines 12-21.]
O’Keefe et al. discloses the instant claimed invention except for the tank housing a core.
Asano discloses a transformer tank [1] filled with fluid and enclosing a core [2] with a winding [3].
It would have been obvious at the time the invention was made to include a core in O’Keeffe et al. transformer, as suggested by Asano, for the purpose of providing magnetic flux/field to the transformer.
Regarding claim 2, O’Keeffe et al. discloses the sensor is selected from a group consisting of: a moisture sensor, a dissolved gas sensor, a resistance temperature detector, a photoacoustic sensor, a pressure sensor, a multi-gas detecting sensor, an oil level sensor, and any combination of the foregoing sensors [col 6, lines 3-9.]
Regarding claim 3, O’Keefe et al. discloses the measured properties of the insulating fluid are selected from the group consisting of: a presence of at least one constituent in the insulating fluid, a constituent concentration of at least one constituent in the insulating fluid, a pressure of the insulating fluid, an insulating fluid temperature, an insulating fluid level, an interfacial tension, a power factor, a dielectric strength, a moisture content, an oxidation inhibitor content, an acidity, a color, and any combination of the foregoing [col 6, lines 3-9.]
Regarding claim 4. The transformer according to claim 1, wherein the sensor is operable to communicate at least one measured value of the insulating fluid.
Regarding claim 5, O’Keefe et al. further discloses a header is provided for receiving the cooled insulating fluid [col. 3, lines 28-37.]  O’Keeffe et al. discloses the instant claimed invention except for first and second valves at respective ones of upstream and downstream ends of the header.
Fenton discloses first and second valves [599] at respective ones of upstream and downstream ends of the header [100, figure 5, para 0217-0219.]
It would have been an obvious at the time the invention was made to include multiple valves for upstream and downstream ends of O’Keefe et al., as modified, as suggested by Fenton, for the purpose of improving cooling flowing [upstream/downstream.]
Regarding claims 6-7, O’Keeffe in view of Asano and Fenton discloses the transformer.  Fenton further discloses the sensor [597] is mounted to a port [in valve 599] in the header [100, figure 5, para 0217-0219.]  Fenton further discloses a third valve [599] disposed between the header [100] and the sensor [597, figure 5, para 0217-0219.]
Regarding claim 8, O’Keeffe further discloses at least a portion of the second header is oriented horizontally along the radiator [figure 1] but does not specifically disclosed the port is located on the portion that is oriented horizontally.
Fenton discloses the port located on the portion that is oriented horizontally [figure 10A, para 0301.]
It would have been an obvious at the time the invention was made to arrange the port horizontally with the radiator/header for the purpose facilitating input/output of the cooling.
Regarding claim 10, O’Keeffe discloses a transformer, comprising:
- a tank [11, figure 1], at least one coil winding, and an insulating fluid [oil, column 5, lines 66-67] disposed within the tank;
- a radiator [18, figure 1] for receiving the insulating fluid from the tank, the radiator including fins [figure 1] for cooling the insulating fluid;
- a first header [20a] for receiving insulating fluid from the tank;
- a second header [20b] for receiving cooled insulating fluid from the fins; and
- a sensor [column 2, lines 12-21] for measuring properties of the insulating fluid through the port.
O’Keeffe discloses the instant claimed invention except for the tank for housing a core and the second header includes a port for measurement.
Fenton discloses a tank [38] for housing a core [401, para 0135], a first coil [402], and at least a second coil may be supported with a structure framework [404], immersed by a liquid insulation material [36] with the tank.  Fenton further discloses a second header [100] include a port [via valve 599] for measurement access [597] to the insulating fluid therein [figure 5, para 0217-0219.]
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to include a core in O’Keeffe, as suggest by Fenton, for the purpose facilitating magnetic flux/field for the transformer.
It would also have been an obvious to one having ordinary skill in the art at the time the invention was made to include a port in the header of O’Keeffe, as suggested by Fenton, for the purpose of improving and/or providing insulating fluid access/exit.
Regarding claim 11, Fenton further discloses a sensor housing [instrumentation housing of figure 11B] is attached to the second head [figure 10A] for collection of insulating fluid for measurement bey the sensor and the port is provided on the sensor housing, wherein the sensor is attached to the port [figure 11A-B, para 0300-0301.]
Regarding claim 12, O’Keeffe further discloses at least a portion of the second header is oriented horizontally along the radiator [figure 1] but fail to disclose the port is located on the portion that is oriented horizontally.
Fenton discloses the port located on the portion that is oriented horizontally [figure 10A, para 0301.]
It would have been an obvious at the time the invention was made to arrange the port horizontally with the radiator/header for the purpose facilitating input/output of the cooling.
Regarding claim 13, Fenton further discloses the second header [941, figure 9a] disposed below a base of the radiator [940.]
Regarding claim 15, O’Keeffe further discloses a first conduit [541] connects the first header [100] to the tank [38-] and a second conduit [541] connects the second header [100] to the tank [38, figure 5, para 0217-0219.]
Regarding claim 16, O’Keeffe further discloses a first conduit [541] connects the first header to the tank and the second/third conduits connect the second header to an outlet of the radiator [figure 5, and 10B, para 0160 and 0217-0219], wherein the second/third conduits being components of a first and a second radiator modules each having a second header coupled to an outlet of the radiator.
Regarding claim 17, Fenton further discloses the second header includes a plurality of ports for connection with sensors [figure 5, para 0217-0219.]
Regarding claim 18, O’Keeffe discloses a transformer comprising:
- a tank [11] for housing at least one coil winding, and an insulating fluid [oil, column 5, lines 66-67 to column 6 lines 1-3] disposed inside the tank;
- a radiator [18, figure 1] for receiving the insulating fluid from the tank, the radiator including fins [panels of radiator 18, figure 1] for cooling the insulating fluid,
- a first header [20a] for receiving insulating fluid from the tank, and a second header [20b] for receiving cooled insulating fluid, and
a sensor [column 2, lines 12-21] for measuring properties of the insulating fluid through the port.
O’Keeffe fails to discloses the tank for housing a core and a supplemental radiator connected to the first radiator with a first conduit that receives the insulating fluid before the insulating fluid is cooled.
Fenton discloses a tank [38] for housing a core [401, para 0135], a first coil [402], and at least a second coil may be supported with a structural framework [404], wherein the core, the first coil and at least the second coil being immersed by liquid insulation material [36], and a supplemental radiator connect to a first radiator with a first conduit that receives the insulating fluid before the insulating fluid is cooled [figure 5, 10B and para 0160.]
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to include a core in O’Keefe and a supplemental radiator, as suggested by Fenton, for the purpose of providing magnetic flux/field and improving cooling.
Regarding claim 19, Fenton further discloses a valve [559] disposed between the header [100] and the sensor [597.]
Regarding claim 20, Fenton further discloses the first and second conduits each include a plurality of ports [in 599] for connections with sensors [597, figure 5, para 0217-0219.]
Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837